938 A.2d 921 (2007)
193 N.J. 305
In the Matter of Joseph A. FOGLIA, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 10, 2007.

ORDER
JOSEPH A. FOGLIA of MONTVALE, who was admitted to the bar of this State in 1975, having pleaded guilty in the United States District Court for the District of New Jersey to Counts One and Seven of an Indictment charging him with attempted income tax evasion, in violation of 26 U.S.C.A 7201, and making false statements to a federal agency, in violation of 18 U.S.C.A. 1001 and 2, and good cause appearing;
It is ORDERED pursuant to Rule 1:20-13(b)(1) that JOSEPH A. FOGLIA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further ORDERED that JOSEPH A. FOGLIA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.